Citation Nr: 0512984	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  99-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain (formerly characterized as residuals of a 
compression fracture of the T-12 and L-1 vertebrae).

2.  Entitlement to an evaluation in excess of 20 percent for 
postoperative left leg varicose veins.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1972.

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In October 2003, the Board remanded 
this claim to the RO for additional development.

The issue of entitlement to an evaluation in excess of 10 
percent for lumbosacral strain (formerly characterized as 
residuals of a compression fracture of the T-12 and L-1 
vertebrae) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to an evaluation in 
excess of 20 percent for postoperative left leg varicose 
veins.

2.  The veteran's service-connected left leg disability is 
asymptomatic, causing no edema, stasis pigmentation, eczema, 
or ulceration.  

3.  The veteran's service-connected left leg disability does 
not markedly interfere with his employability or cause 
frequent periods of hospitalization thereby rendering 
impractical the application of the regular rating schedule 
standards.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for postoperative left leg varicose veins have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.104, Diagnostic 
Code 7120 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the AMC provided the veteran VCAA notice in 
March 2004, after initially denying the veteran's claim for 
an increased evaluation for left leg varicose veins in a 
rating decision dated March 1998.  However, given that notice 
was not mandated at the time of the initial RO decision, it 
was not error to furnish the veteran remedial notice.  
Rather, the timing of such notice reflects compliance with 
the express requirements of the law as found by the Court in 
Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the March 2004 letter, the AMC acknowledged the veteran's 
claim, explained to him the evidence needed to substantiate 
that claim, notified him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  The AMC also explained that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, including medical records, employment records, and 
records from federal agencies, provided the veteran 
identified the sources of those records.  The AMC identified 
the evidence it had already obtained in support of the 
veteran's claim and specifically advised the veteran to 
furnish VA all evidence and information he had pertaining to 
his claim. 

Moreover, in rating decisions dated March 1998, December 
1998, and April 2002, letters dated March 1998, March 2003, 
and June 2004, a statement of the case issued in April 1999, 
and supplemental statements of the case issued in April 2002, 
November 2002, and December 2004, the RO provided the veteran 
some of the same information provided in the March 2004 VCAA 
notice and explained the reasons for which his claim was 
denied, the evidence it had requested in support of that 
claim, the evidence it had considered in denying that claim, 
and the evidence still needed to substantiate that claim.  As 
well, the RO furnished the veteran the provisions governing 
VA's duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to his 
claim, including VA and private treatment records.  The RO 
also conducted medical inquiry in an effort to substantiate 
the veteran's claim by affording him a VA examination of his 
left leg, during which an examiner discussed the nature and 
severity of the veteran's left leg symptomatology.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claim

In written statements submitted during the course of this 
appeal, the veteran specifically alleges that the 20 percent 
evaluation assigned his left leg disability does not 
accurately reflect the severity of his left leg 
symptomatology.  He contends that the pain associated with 
this disability warrants an increased evaluation. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The RO has evaluated the veteran's left leg disability as 20 
percent disabling pursuant to Diagnostic Code 7120.  Under 
that code, a 20 percent evaluation is assignable for varicose 
veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is 
assignable for varicose veins with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2004).  In this case, as is 
explained below, the veteran's left leg disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 20 percent.  

During active service, in 1969, the veteran sought treatment 
and underwent surgery, or more specifically, ligation and 
stripping, for a varicose vein of the left lower extremity.  
During several preoperative and postoperative treatment 
visits, the veteran reported weakness in that extremity, but 
a neurological evaluation revealed no abnormalities. In 
addition, examiners noted no edema, ulceration or stasis 
dermatitis.  In June 1971 and February 1972, the veteran 
underwent Chapter 9 and separation examinations, at which 
time examiners noted a history of vein stripping and 
indicated that the veteran had no postoperative complaints or 
sequelae.  

Since discharge, the veteran has undergone multiple VA 
examinations, including of his left leg, during which he 
occasionally reported pain, weakness and tingling in the left 
lower extremity.  In January 1973, December 1979, May 1983, 
July 1985, October 1985, March 1986, and March 1993, 
examiners noted varicosities of the veteran's left calf, some 
superficial, some tortuous, some with sacculation, dilation, 
or telangiectasia, multiple healed scars associated with the 
stripping of the veteran's vein, no hypothermia, 
hyperpigmentation, or cardiac involvement, a positive 
Trendelenburg's test and a negative Perthe's' test.  The 
examiners characterized the varicosities as mild or moderate 
and diagnosed postoperative residuals of the left leg, 
including incompetent valves, due to varicosities.  

Since the veteran filed his most recent claim for an 
increased evaluation for a left leg disability, he has 
undergone additional VA examinations.  In November 1997, he 
reported that he was not receiving treatment for his varicose 
veins and had no pain, cramping, claudication, paresthesias, 
edema, or cold sensitivity associated with the veins.  He 
also reported that the veins did not affect his occupation or 
daily activities.  The examiner diagnosed asymptomatic 
varicose veins, left calf.  

In May 1999, an examiner noted strong tibial pulses, no 
stasis pigmentation, ulceration, or disturbance of hair 
growth, and no history of an aortic aneurysm, Raynaud's 
phenomenon, post-phlebitic syndrome, phlebitis, soft tissue 
sarcoma, arteriosclerosis obliterans, thromboangitis, or a 
malignancy.  In addition, he indicated that varicose veins do 
not cause weakness.  He diagnosed asymptomatic varicose veins 
of the left lower leg.  

Since 1999, the veteran has sought VA and private outpatient 
treatment for a variety of complaints, none of which is 
associated with his service-connected left leg disability.

The above evidence establishes that the veteran's service-
connected left leg disability is asymptomatic, causing no 
edema, stasis pigmentation, eczema, or ulceration.  An 
evaluation in excess of 20 percent is thus not assignable 
under 38 C.F.R. § 4.104, Diagnostic Code 7120.


Moreover, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's left leg disability.  
The record does not show that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Rather, the veteran has 
admitted that his left leg disability does not interfere with 
his employability or daily activities.  The record also does 
not show that this disability necessitates frequent periods 
of hospitalization, or that it otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for postoperative left 
leg varicose veins is denied.


REMAND

The veteran also seeks an increased evaluation for his 
service-connected low back disability.  Additional 
development by the RO is necessary before the Board can 
adjudicate this claim.

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  With regard to this particular 
claim, the RO has not yet satisfied its duties to assist and 
notify.

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary.  The RO afforded the 
veteran a VA spine examination in May 1999, but since then, 
in a handwritten letter received in May 2004, the veteran has 
alleged that his back disability has worsened.  It is thus 
necessary to afford the veteran another VA examination, 
during which an examiner can assess the current level of 
impairment caused by that disability.    

Second, the RO has evaluated the veteran's back disability as 
10 percent disabling pursuant to the 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The veteran now claims that doctors 
have diagnosed him with degenerative disc disease and that 
his service-connected back disability encompasses that 
disease.  During the course of this appeal, VA twice amended 
the regulations governing evaluations of back disabilities.  
Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Effective September 26, 2003, 
the entire section of the rating schedule that addresses 
disabilities of the spine, including intervertebral disc 
syndrome, changed.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  Diagnostic Code 5243 now governs evaluations of 
intervertebral disc syndrome.

The RO did not advise the veteran of the amended criteria.   
Moreover, the RO did not consider the veteran's claim 
pursuant to the amended criteria, or cite those criteria in a 
supplemental statement of the case.  Such action should be 
taken on remand.  See VAOPGCPREC 7-03 (November 19, 2003), 68 
Fed. Reg. 25,179 (2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

In addition, during his May 1999 spine examination, the 
veteran asserted that he was having difficulty passing a 
physical examination, and therefore, was unable to obtain 
employment.  The RO did not consider this assertion in 
conjunction with all applicable regulations, including 
38 C.F.R. §§ 3.321 and 4.16 (2004), when deciding the 
veteran's claim.  Prior to doing so on remand, the RO must 
ensure that the veteran is advised that it is his 
responsibility to furnish all employment records that may 
support this particular assertion.  See Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997).  

This case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination of his spine.  The RO should 
forward the claims file to the examiner 
for review of pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's back 
disability, including the degrees of 
lost active and passive spine 
flexion, extension, lateral flexion 
and rotation and whether it is at 
least as likely as not (50 percent 
or greater likelihood) that 
degenerative disc disease or 
intervertebral disc syndrome, if 
present, is a manifestation of the 
service-connected lumbosacral strain 
or is otherwise related thereto; 

b) specifically indicate whether the 
veteran has ankylosis of the spine, 
and if so, describe the nature of 
that ankylosis; 

c) consider whether the veteran's 
back disability causes functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion (expressed in degrees 
of additional motion limitation) 
beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the back 
disability, to include reflex 
changes and/or muscle spasm; 

f) identify any functional 
impairment of the lower extremities 
due to disc disease, and assess the 
frequency and duration of any 
attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

g) describe the impact of the 
veteran's back disability on his 
daily activities and employability; 
and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support this claim, indicating whether 
the veteran should submit such evidence or 
whether the RO will obtain and associate 
such evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to that claim.  The RO should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record and pursuant to both 
the former and revised criteria for 
evaluating diseases and injuries of the 
spine, including intervertebral disc 
syndrome, if applicable.  To the extent 
applicable, the RO should also consider 
38 C.F.R. §§ 3.321, 4.16.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case, 
which cites the aforementioned regulatory 
provisions, and afford them an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


